Title: To Alexander Hamilton from John Chaloner, 16 December 1786
From: Chaloner, John
To: Hamilton, Alexander


Philada Decemr. 16th. 1786.
Dear Sir,
Since my last the Assembly has adopted the Report of the Committee and have ordered a Bill to be brot in to Restore the Charter of the Bank restricting its duration and Capital; the time and sum is not yet mentioned. This displeasing a number of Stockholders has occasioned a petition to be preferd to the House praying that the Bank may be organized and put on a similar footing with respect to its regulations as the Bank of England—and particularly in the following particulars Viz Directors to be chosen by a Majority of Directors present each Stockholder to have One Vote—No person to be a Director without he holds four Shares—No person to Vote at Elections for directors without he has been an owner of Stock some given time so as to prevent the transfer of Stock for Election purposes. I have on my own account signed and promoted as much as is in my power this petition, and I believe if adopted it will so effectually remove the Jealousy and apprehension of Government as no longer to Cause the Bank to be an object of their Resentment; which was solely occasioned by the influence a few people had among the Stockholders to allways nominate and Elect the directors: and by their Continuing to sit as Directors did in a great measure influence and Comand the Trade of the City and give a bias to all Elections for assembly or other purposes.
The Resentment of Government being removed, I doubt not but the Stock will Rise and come to par: whereas now it is below 10 ⅌ Ct Discount. Wether this measure will succeed is very uncertain; I think it propable that it may. The Stockholders by call of the Directors on the 14th Inst are to meet on Monday the 8th of January to choose Directors. I have as yet met no oppo to send you the money which White’s Bill was to have answered. I shall embrace the first that I can with Confidence rely on. In the meantime I remain   Sir   Your most Obdt Servt
John Chaloner
